


110 HR 985 : Whistleblower Protection

U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 985
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 15, 2007
			 Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 5, United States Code, to
		  clarify which disclosures of information are protected from prohibited
		  personnel practices; to require a statement in nondisclosure policies, forms,
		  and agreements to the effect that such policies, forms, and agreements are
		  consistent with certain disclosure protections, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Whistleblower Protection
			 Enhancement Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Clarification of disclosures covered.
					Sec. 3. Definitional amendments.
					Sec. 4. Rebuttable presumption.
					Sec. 5. Nondisclosure policies, forms, and
				agreements.
					Sec. 6. Exclusion of agencies by the President.
					Sec. 7. Disciplinary action.
					Sec. 8. Government Accountability Office study on revocation of
				security clearances.
					Sec. 9. Alternative recourse.
					Sec. 10. National security whistleblower rights.
					Sec. 11. Enhancement of contractor employee whistleblower
				protections.
					Sec. 12. Prohibited personnel practices affecting the
				Transportation Security Administration.
					Sec. 13. Clarification of whistleblower rights relating to
				scientific and other research.
					Sec. 14. Effective date.
				
			2.Clarification of
			 disclosures covered
			(a)In
			 generalSection 2302(b)(8)
			 of title 5, United States Code, is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 which the employee or applicant reasonably believes evidences
			 and inserting , without restriction as to time, place, form, motive,
			 context, forum, or prior disclosure made to any person by an employee or
			 applicant, including a disclosure made in the ordinary course of an employee’s
			 duties, that the employee or applicant reasonably believes is evidence
			 of; and
					(B)in clause (i), by
			 striking a violation and inserting any violation;
			 and
					(2)in subparagraph
			 (B)—
					(A)by striking
			 which the employee or applicant reasonably believes evidences
			 and inserting , without restriction as to time, place, form, motive,
			 context, forum, or prior disclosure made to any person by an employee or
			 applicant, including a disclosure made in the ordinary course of an employee’s
			 duties, of information that the employee or applicant reasonably believes is
			 evidence of; and
					(B)in clause (i), by
			 striking a violation and inserting any violation (other
			 than a violation of this section).
					(b)Prohibited
			 personnel practices under section
			 2302(b)(9)Title 5, United
			 States Code, is amended in subsections (a)(3), (b)(4)(A), and (b)(4)(B)(i) of
			 section 1214 and in subsections (a) and (e)(1) of section 1221 by inserting
			 or 2302(b)(9)(B)–(D) after section 2302(b)(8)
			 each place it appears.
			3.Definitional
			 amendments
			(a)DisclosureSection 2302(a)(2) of title 5,
			 United States Code, is amended—
				(1)in
			 subparagraph (B)(ii), by striking and at the end;
				(2)in subparagraph
			 (C)(iii), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(D)disclosure means a
				formal or informal communication, but does not include a communication
				concerning policy decisions that lawfully exercise discretionary authority
				unless the employee or applicant providing the disclosure reasonably believes
				that the disclosure evidences—
							(i)any violation of any law, rule, or
				regulation; or
							(ii)gross mismanagement, a gross waste
				of funds, an abuse of authority, or a substantial and specific danger to public
				health or
				safety.
							.
				(b)Clear and
			 convincing evidenceSections
			 1214(b)(4)(B)(ii) and
			 1221(e)(2) of title 5, United States
			 Code, are amended by adding at the end the following: For purposes of
			 the preceding sentence, clear and convincing evidence means
			 evidence indicating that the matter to be proved is highly probable or
			 reasonably certain..
			4.Rebuttable
			 presumptionSection 2302(b) of
			 title 5, United States Code, is amended by adding at the end the following:
			 For purposes of paragraph (8), any presumption relating to the
			 performance of a duty by an employee who has authority to take, direct others
			 to take, recommend, or approve any personnel action may be rebutted by
			 substantial evidence. For purposes of paragraph (8), a determination as to
			 whether an employee or applicant reasonably believes that such employee or
			 applicant has disclosed information that evidences any violation of law, rule,
			 regulation, gross mismanagement, a gross waste of funds, an abuse of authority,
			 or a substantial and specific danger to public health or safety shall be made
			 by determining whether a disinterested observer with knowledge of the essential
			 facts known to or readily ascertainable by the employee or applicant could
			 reasonably conclude that the actions of the Government evidence such
			 violations, mismanagement, waste, abuse, or danger..
		5.Nondisclosure
			 policies, forms, and agreements
			(a)Personnel
			 ActionSection 2302(a)(2)(A) of title 5,
			 United States Code, is amended—
				(1)in clause (x), by
			 striking and at the end;
				(2)by redesignating
			 clause (xi) as clause (xii); and
				(3)by
			 inserting after clause (x) the following:
					
						(xi)the implementation or enforcement
				of any nondisclosure policy, form, or agreement;
				and
						.
				(b)Prohibited
			 Personnel PracticeSection 2302(b) of title 5, United
			 States Code, is amended—
				(1)in paragraph (11),
			 by striking or at the end;
				(2)by redesignating
			 paragraph (12) as paragraph (14); and
				(3)by inserting after
			 paragraph (11) the following:
					
						(12)implement or
				enforce any nondisclosure policy, form, or agreement, if such policy, form, or
				agreement does not contain the following statement: These provisions are
				consistent with and do not supersede, conflict with, or otherwise alter the
				employee obligations, rights, or liabilities created by Executive Order No.
				12958; section
				7211 of title 5, United States Code (governing disclosures to
				Congress); section
				1034 of title 10, United States Code (governing disclosures to
				Congress by members of the military);
				section
				2302(b)(8) of title 5, United States Code (governing
				disclosures of illegality, waste, fraud, abuse, or public health or safety
				threats); the Intelligence Identities Protection Act of 1982 (50 U.S.C. 421 and
				following) (governing disclosures that could expose confidential Government
				agents); and the statutes which protect against disclosures that could
				compromise national security, including sections 641, 793, 794, 798, and 952 of
				title 18, United States Code, and section 4(b) of the Subversive Activities
				Control Act of 1950 (50 U.S.C. 783(b)). The definitions,
				requirements, obligations, rights, sanctions, and liabilities created by such
				Executive order and such statutory provisions are incorporated into this
				agreement and are controlling.;
						(13)conduct, or cause
				to be conducted, an investigation, other than any ministerial or
				nondiscretionary factfinding activities necessary for the agency to perform its
				mission, of an employee or applicant for employment because of any activity
				protected under this section;
				or
						.
				6.Exclusion of
			 agencies by the PresidentSection
			 2302(a)(2)(C) of title 5, United States Code, is amended by
			 striking clause (ii) and inserting the following:
			
				(ii)(I)the Federal Bureau of
				Investigation, the Central Intelligence Agency, the Defense Intelligence
				Agency, the National Geospatial-Intelligence Agency, or the National Security
				Agency; or
					(II)as determined by the President,
				any Executive agency or unit thereof the principal function of which is the
				conduct of foreign intelligence or counterintelligence activities, if the
				determination (as that determination relates to a personnel action) is made
				before that personnel action;
				or
					.
		7.Disciplinary
			 actionSection 1215(a)(3)
			 of title 5, United States Code, is amended to read as follows:
			
				(3)(A)A final order of the
				Board may impose—
						(i)disciplinary action consisting of
				removal, reduction in grade, debarment from Federal employment for a period not
				to exceed 5 years, suspension, or reprimand;
						(ii)an assessment of a civil penalty not
				to exceed $1,000; or
						(iii)any combination of disciplinary
				actions described under clause (i) and an assessment described under clause
				(ii).
						(B)In any case in which the Board finds
				that an employee has committed a prohibited personnel practice under paragraph
				(8) or (9) of section 2302(b), the Board shall impose disciplinary action if
				the Board finds that the activity protected under such paragraph (8) or (9) (as
				the case may be) was the primary motivating factor, unless that employee
				demonstrates, by a preponderance of the evidence, that the employee would have
				taken, failed to take, or threatened to take or fail to take the same personnel
				action, in the absence of such protected
				activity.
						.
		8.Government
			 Accountability Office study on revocation of security clearances
			(a)RequirementThe
			 Comptroller General shall conduct a study of security clearance revocations,
			 taking effect after 1996, with respect to personnel that filed claims under
			 chapter
			 12 of title 5, United States Code, in connection therewith. The
			 study shall consist of an examination of the number of such clearances revoked,
			 the number restored, and the relationship, if any, between the resolution of
			 claims filed under such chapter and the restoration of such clearances.
			(b)ReportNot
			 later than 270 days after the date of the enactment of this Act, the
			 Comptroller General shall submit to the Committee on Oversight and Government
			 Reform of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate a report on the results of the study
			 required by subsection (a).
			9.Alternative
			 recourse
			(a)In
			 generalSection 1221 of title 5, United
			 States Code, is amended by adding at the end the following:
				
					(k)(1)If, in the case of an employee, former
				employee, or applicant for employment who seeks corrective action (or on behalf
				of whom corrective action is sought) from the Merit Systems Protection Board
				based on an alleged prohibited personnel practice described in section
				2302(b)(8) or 2302(b)(9)(B)–(D), no final order or decision is issued by the
				Board within 180 days after the date on which a request for such corrective
				action has been duly submitted (or, in the event that a final order or decision
				is issued by the Board, whether within that 180-day period or thereafter, then,
				within 90 days after such final order or decision is issued, and so long as
				such employee, former employee, or applicant has not filed a petition for
				judicial review of such order or decision under subsection (h))—
							(A)such employee, former employee, or
				applicant may, after providing written notice to the Board, bring an action at
				law or equity for de novo review in the appropriate United States district
				court, which shall have jurisdiction over such action without regard to the
				amount in controversy, and which action shall, at the request of either party
				to such action, be tried by the court with a jury; and
							(B)in
				any such action, the court—
								(i)shall apply the standards set forth
				in subsection (e); and
								(ii)may award any relief which the
				court considers appropriate, including any relief described in subsection
				(g).
								An appeal
				from a final decision of a district court in an action under this paragraph
				may, at the election of the appellant, be taken to the Court of Appeals for the
				Federal Circuit (which shall have jurisdiction of such appeal), in lieu of the
				United States court of appeals for the circuit embracing the district in which
				the action was brought.(2)For purposes of this subsection, the
				term appropriate United States district court, as used with
				respect to an alleged prohibited personnel practice, means the United States
				district court for the district in which the prohibited personnel practice is
				alleged to have been committed, the judicial district in which the employment
				records relevant to such practice are maintained and administered, or the
				judicial district in which resides the employee, former employee, or applicant
				for employment allegedly affected by such practice.
						(3)This subsection applies with respect to any
				appeal, petition, or other request for corrective action duly submitted to the
				Board, whether pursuant to section 1214(b)(2), the preceding provisions of this
				section, section 7513(d), or any otherwise applicable provisions of law, rule,
				or
				regulation.
						.
			(b)Review of MSPB
			 decisionsSection 7703(b) of such title 5 is amended—
				(1)in the first
			 sentence of paragraph (1), by striking the United States Court of
			 Appeals for the Federal Circuit and inserting the appropriate
			 United States court of appeals; and
				(2)by adding at the
			 end the following:
					
						(3)For purposes of the first sentence of
				paragraph (1), the term appropriate United States court of appeals
				means the United States Court of Appeals for the Federal Circuit, except that
				in the case of a prohibited personnel practice described in section 2302(b)(8)
				or 2302(b)(9)(B)–(D) (other than a case that, disregarding this paragraph,
				would otherwise be subject to paragraph (2)), such term means the United States
				Court of Appeals for the Federal Circuit and any United States court of appeals
				having jurisdiction over appeals from any United States district court which,
				under section 1221(k)(2), would be an appropriate United States district court
				for purposes of such prohibited personnel
				practice.
						.
				
				(c)Compensatory
			 damagesSection
			 1221(g)(1)(A)(ii) of such title 5 is amended by striking all after
			 travel expenses, and inserting any other reasonable and
			 foreseeable consequential damages, and compensatory damages (including
			 attorney’s fees, interest, reasonable expert witness fees, and
			 costs)..
			
			 (d)Conforming amendments
				(1)Section 1221(h) of
			 such title 5 is amended by adding at the end the following:
					
						(3)Judicial review under this subsection
				shall not be available with respect to any decision or order as to which the
				employee, former employee, or applicant has filed a petition for judicial
				review under subsection
				(k).
						.
				(2)Section 7703(c) of
			 such title 5 is amended by striking court. and inserting
			 court, and in the case of a prohibited personnel practice described in
			 section 2302(b)(8) or 2302(b)(9)(B)–(D) brought under any provision of law,
			 rule, or regulation described in section 1221(k)(3), the employee or applicant
			 shall have the right to de novo review in accordance with section
			 1221(k)..
				10.National security
			 whistleblower rights
			(a)In
			 generalChapter
			 23 of title 5, United States Code, is amended by inserting
			 after section
			 2303 the following:
				
					2303a.National
				security whistleblower rights
						(a)Prohibition of
				reprisals
							(1)In
				generalIn addition to any
				rights provided in section 2303 of this title, title VII of
				Public Law
				105–272, or any other provision of law, an employee or former
				employee in a covered agency may not be discharged, demoted, or otherwise
				discriminated against (including by denying, suspending, or revoking a security
				clearance, or by otherwise restricting access to classified or sensitive
				information) as a reprisal for making a disclosure described in paragraph
				(2).
							(2)Disclosures
				describedA disclosure described in this paragraph is any
				disclosure of covered information which is made—
								(A)by an employee or former employee in a
				covered agency (without restriction as to time, place, form, motive, context,
				or prior disclosure made to any person by an employee or former employee,
				including a disclosure made in the course of an employee’s duties); and
								(B)to an authorized
				Member of Congress, an authorized official of an Executive agency, or the
				Inspector General of the covered agency in which such employee or former
				employee is or was employed.
								(b)Investigation of
				complaintsAn employee or former employee in a covered agency who
				believes that such employee or former employee has been subjected to a reprisal
				prohibited by subsection (a) may submit a complaint to the Inspector General
				and the head of the covered agency. The Inspector General shall investigate the
				complaint and, unless the Inspector General determines that the complaint is
				frivolous, submit a report of the findings of the investigation within 120 days
				to the employee or former employee (as the case may be) and to the head of the
				covered agency.
						(c)Remedy
							(1)Within 180 days of the filing of the
				complaint, the head of the covered agency shall, taking into consideration the
				report of the Inspector General under subsection (b) (if any), determine
				whether the employee or former employee has been subjected to a reprisal
				prohibited by subsection (a), and shall either issue an order denying relief or
				shall implement corrective action to return the employee or former employee, as
				nearly as possible, to the position he would have held had the reprisal not
				occurred, including voiding any directive or order denying, suspending, or
				revoking a security clearance or otherwise restricting access to classified or
				sensitive information that constituted a reprisal, as well as providing back
				pay and related benefits, medical costs incurred, travel expenses, any other
				reasonable and foreseeable consequential damages, and compensatory damages
				(including attorney’s fees, interest, reasonable expert witness fees, and
				costs). If the head of the covered agency issues an order denying relief, he
				shall issue a report to the employee or former employee detailing the reasons
				for the denial.
							(2)(A)If the head of the
				covered agency, in the process of implementing corrective action under
				paragraph (1), voids a directive or order denying, suspending, or revoking a
				security clearance or otherwise restricting access to classified or sensitive
				information that constituted a reprisal, the head of the covered agency may
				re-initiate procedures to issue a directive or order denying, suspending, or
				revoking a security clearance or otherwise restricting access to classified or
				sensitive information only if those re-initiated procedures are based
				exclusively on national security concerns and are unrelated to the actions
				constituting the original reprisal.
								(B)In any case in which the head of a
				covered agency re-initiates procedures under subparagraph (A), the head of the
				covered agency shall issue an unclassified report to its Inspector General and
				to authorized Members of Congress (with a classified annex, if necessary),
				detailing the circumstances of the agency’s re-initiated procedures and
				describing the manner in which those procedures are based exclusively on
				national security concerns and are unrelated to the actions constituting the
				original reprisal. The head of the covered agency shall also provide periodic
				updates to the Inspector General and authorized Members of Congress detailing
				any significant actions taken as a result of those procedures, and shall
				respond promptly to inquiries from authorized Members of Congress regarding the
				status of those procedures.
								(3)If the head of the covered agency has not
				made a determination under paragraph (1) within 180 days of the filing of the
				complaint (or he has issued an order denying relief, in whole or in part,
				whether within that 180-day period or thereafter, then, within 90 days after
				such order is issued), the employee or former employee may bring an action at
				law or equity for de novo review to seek any corrective action described in
				paragraph (1) in the appropriate United States district court (as defined by
				section 1221(k)(2)), which shall have jurisdiction over such action without
				regard to the amount in controversy. An appeal from a final decision of a
				district court in an action under this paragraph may, at the election of the
				appellant, be taken to the Court of Appeals for the Federal Circuit (which
				shall have jurisdiction of such appeal), in lieu of the United States court of
				appeals for the circuit embracing the district in which the action was
				brought.
							(4)An employee or former employee adversely
				affected or aggrieved by an order issued under paragraph (1), or who seeks
				review of any corrective action determined under paragraph (1), may obtain
				judicial review of such order or determination in the United States Court of
				Appeals for the Federal Circuit or any United States court of appeals having
				jurisdiction over appeals from any United States district court which, under
				section 1221(k)(2), would be an appropriate United States district court. No
				petition seeking such review may be filed more than 60 days after issuance of
				the order or the determination to implement corrective action by the head of
				the agency. Review shall conform to chapter 7.
							(5)(A)If, in any action for damages or relief
				under paragraph (3) or (4), an Executive agency moves to withhold information
				from discovery based on a claim that disclosure would be inimical to national
				security by asserting the privilege commonly referred to as the state
				secrets privilege, and if the assertion of such privilege prevents the
				employee or former employee from establishing an element in support of the
				employee’s or former employee’s claim, the court shall resolve the disputed
				issue of fact or law in favor of the employee or former employee, provided that
				an Inspector General investigation under subsection (b) has resulted in
				substantial confirmation of that element, or those elements, of the employee’s
				or former employee’s claim.
								(B)In any case in which an Executive
				agency asserts the privilege commonly referred to as the state secrets
				privilege, whether or not an Inspector General has conducted an
				investigation under subsection (b), the head of that agency shall, at the same
				time it asserts the privilege, issue a report to authorized Members of
				Congress, accompanied by a classified annex if necessary, describing the
				reasons for the assertion, explaining why the court hearing the matter does not
				have the ability to maintain the protection of classified information related
				to the assertion, detailing the steps the agency has taken to arrive at a
				mutually agreeable settlement with the employee or former employee, setting
				forth the date on which the classified information at issue will be
				declassified, and providing all relevant information about the underlying
				substantive matter.
								(d)Applicability to
				non-covered agenciesAn employee or former employee in an
				Executive agency (or element or unit thereof) that is not a covered agency
				shall, for purposes of any disclosure of covered information (as described in
				subsection (a)(2)) which consists in whole or in part of classified or
				sensitive information, be entitled to the same protections, rights, and
				remedies under this section as if that Executive agency (or element or unit
				thereof) were a covered agency.
						(e)ConstructionNothing
				in this section may be construed—
							(1)to authorize the discharge of, demotion of,
				or discrimination against an employee or former employee for a disclosure other
				than a disclosure protected by subsection (a) or (d) of this section or to
				modify or derogate from a right or remedy otherwise available to an employee or
				former employee; or
							(2)to preempt,
				modify, limit, or derogate any rights or remedies available to an employee or
				former employee under any other provision of law, rule, or regulation
				(including the Lloyd-La Follette Act).
							No court
				or administrative agency may require the exhaustion of any right or remedy
				under this section as a condition for pursuing any other right or remedy
				otherwise available to an employee or former employee under any other provision
				of law, rule, or regulation (as referred to in paragraph (2)).(f)DefinitionsFor
				purposes of this section—
							(1)the term
				covered information, as used with respect to an employee or former
				employee, means any information (including classified or sensitive information)
				which the employee or former employee reasonably believes evidences—
								(A)any violation of
				any law, rule, or regulation; or
								(B)gross
				mismanagement, a gross waste of funds, an abuse of authority, or a substantial
				and specific danger to public health or safety;
								(2)the term
				covered agency means—
								(A)the Federal Bureau of Investigation, the
				Office of the Director of National Intelligence, the Central Intelligence
				Agency, the Defense Intelligence Agency, the National Geospatial-Intelligence
				Agency, the National Security Agency, and the National Reconnaissance Office;
				and
								(B)any other
				Executive agency, or element or unit thereof, determined by the President under
				section 2302(a)(2)(C)(ii)(II) to have as its principal function the conduct of
				foreign intelligence or counterintelligence activities;
								(3)the term authorized Member of
				Congress means—
								(A)with respect to
				covered information about sources and methods of the Central Intelligence
				Agency, the Director of National Intelligence, and the National Intelligence
				Program (as defined in section 3(6) of the National Security Act of 1947), a
				member of the House Permanent Select Committee on Intelligence, the Senate
				Select Committee on Intelligence, or any other committees of the House of
				Representatives or Senate to which this type of information is customarily
				provided;
								(B)with respect to
				special access programs specified in
				section
				119 of title 10, an appropriate member of the Congressional
				defense committees (as defined in such section); and
								(C)with respect to
				other covered information, a member of the House Permanent Select Committee on
				Intelligence, the Senate Select Committee on Intelligence, the House Committee
				on Oversight and Government Reform, the Senate Committee on Homeland Security
				and Governmental Affairs, or any other committees of the House of
				Representatives or the Senate that have oversight over the program which the
				covered information concerns; and
								(4)the term
				authorized official of an Executive agency shall have such meaning
				as the Office of Personnel Management shall by regulation prescribe, except
				that such term shall, with respect to any employee or former employee in an
				agency, include the head, the general counsel, and the ombudsman of such
				agency.
							.
			(b)Clerical
			 AmendmentThe table of sections for
			 chapter
			 23 of title 5, United States Code, is amended by inserting
			 after the item relating to
			 section
			 2303 the following:
				
					
						2303a. National security whistleblower
				rights.
					
					.
			11.Enhancement of
			 contractor employee whistleblower protections
			(a)Civilian agency
			 contractsSection 315(c) of the Federal Property and Administrative Services Act of
			 1949 (41
			 U.S.C. 265(c)) is amended—
				(1)in paragraph (1),
			 by striking If the head and all that follows through
			 actions: and inserting the following: Not later than 180
			 days after submission of a complaint under subsection (b), the head of the
			 executive agency concerned shall determine whether the contractor concerned has
			 subjected the complainant to a reprisal prohibited by subsection (a) and shall
			 either issue an order denying relief or shall take one or more of the following
			 actions:; and
				(2)by
			 redesignating paragraph (3) as paragraph (4) and adding after paragraph (2) the
			 following new paragraph (3):
					
						(3)If the head of an executive agency
				has not issued an order within 180 days after the submission of a complaint
				under subsection (b) and there is no showing that such delay is due to the bad
				faith of the complainant, the complainant shall be deemed to have exhausted his
				administrative remedies with respect to the complaint, and the complainant may
				bring an action at law or equity for de novo review to seek compensatory
				damages and other relief available under this section in the appropriate
				district court of the United States, which shall have jurisdiction over such an
				action without regard to the amount in controversy, and which action shall, at
				the request of either party to such action, be tried by the court with a
				jury.
						.
				(b)Armed services
			 contractsSection 2409(c) of title 10, United
			 States Code, is amended—
				(1)in paragraph (1),
			 by striking If the head and all that follows through
			 actions: and inserting the following: Not later than 180
			 days after submission of a complaint under subsection (b), the head of the
			 agency concerned shall determine whether the contractor concerned has subjected
			 the complainant to a reprisal prohibited by subsection (a) and shall either
			 issue an order denying relief or shall take one or more of the following
			 actions:; and
				(2)by redesignating
			 paragraph (3) as paragraph (4) and adding after paragraph (2) the following new
			 paragraph (3):
					
						(3)If the head of an agency has not
				issued an order within 180 days after the submission of a complaint under
				subsection (b) and there is no showing that such delay is due to the bad faith
				of the complainant, the complainant shall be deemed to have exhausted his
				administrative remedies with respect to the complaint, and the complainant may
				bring an action at law or equity for de novo review to seek compensatory
				damages and other relief available under this section in the appropriate
				district court of the United States, which shall have jurisdiction over such an
				action without regard to the amount in controversy, and which action shall, at
				the request of either party to such action, be tried by the court with a
				jury.
						.
				12.Prohibited
			 personnel practices affecting the Transportation Security
			 Administration
			(a)In
			 GeneralChapter 23 of title 5, United
			 States Code, is amended—
				(1)by redesignating
			 sections 2304 and 2305 as sections 2305 and 2306, respectively; and
				(2)by inserting after
			 section 2303a (as inserted by section 10) the following:
					
						2304.Prohibited
				personnel practices affecting the Transportation Security
				Administration
							(a)In
				GeneralNotwithstanding any other provision of law, any
				individual holding or applying for a position within the Transportation
				Security Administration shall be covered by—
								(1)the provisions of
				section 2302(b)(1), (8), and (9);
								(2)any provision of
				law implementing section 2302(b)(1), (8), or (9) by providing any right or
				remedy available to an employee or applicant for employment in the civil
				service; and
								(3)any rule or
				regulation prescribed under any provision of law referred to in paragraph (1)
				or (2).
								(b)Rule of
				ConstructionNothing in this section shall be construed to affect
				any rights, apart from those described in subsection (a), to which an
				individual described in subsection (a) might otherwise be entitled under
				law.
							(c)Effective
				DateThis section shall take effect as of the date of the
				enactment of this
				section.
							.
				(b)Clerical
			 AmendmentThe table of sections for
			 chapter
			 23 of title 5, United States Code, is amended by striking the
			 items relating to sections 2304 and 2305, respectively, and by inserting the
			 following:
				
					
						2304. Prohibited personnel practices
				affecting the Transportation Security Administration.
						2305. Responsibility of the Government
				Accountability Office.
						2306. Coordination with certain other
				provisions of
				law.
					
					.
			13.Clarification of
			 whistleblower rights relating to scientific and other research
			(a)In
			 generalSection 2302 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(f)As used in section
				2302(b)(8), the term abuse of authority includes—
						(1)any action that
				compromises the validity or accuracy of federally funded research or analysis;
						(2)the dissemination
				of false or misleading scientific, medical, or technical information;
						(3)any action that
				restricts or prevents an employee or any person performing federally funded
				research or analysis from publishing in peer-reviewed journals or other
				scientific publications or making oral presentations at professional society
				meetings or other meetings of their peers; and
						(4)any action that
				discriminates for or against any employee or applicant for employment on the
				basis of religion, as defined by section 13(b) of the Whistleblower Protection
				Enhancement Act of
				2007.
						.
			(b)DefinitionAs
			 used in section
			 2302(f)(3) of title 5, United States Code (as amended by
			 subsection (a)), the term on the basis of religion means—
				(1)prohibiting
			 personal religious expression by Federal employees to the greatest extent
			 possible, consistent with requirements of law and interests in workplace
			 efficiency;
				(2)requiring
			 religious participation or non-participation as a condition of employment, or
			 permitting religious harassment;
				(3)failing to
			 accommodate employees' exercise of their religion;
				(4)failing to treat
			 all employees with the same respect and consideration, regardless of their
			 religion (or lack thereof);
				(5)restricting
			 personal religious expression by employees in the Federal workplace except
			 where the employee's interest in the expression is outweighed by the
			 government's interest in the efficient provision of public services or where
			 the expression intrudes upon the legitimate rights of other employees or
			 creates the appearance, to a reasonable observer, of an official endorsement of
			 religion;
				(6)regulating
			 employees' personal religious expression on the basis of its content or
			 viewpoint, or suppressing employees' private religious speech in the workplace
			 while leaving unregulated other private employee speech that has a comparable
			 effect on the efficiency of the workplace, including ideological speech on
			 politics and other topics;
				(7)failing to
			 exercise their authority in an evenhanded and restrained manner, and with
			 regard for the fact that Americans are used to expressions of disagreement on
			 controversial subjects, including religious ones;
				(8)failing to permit
			 an employee to engage in private religious expression in personal work areas
			 not regularly open to the public to the same extent that they may engage in
			 nonreligious private expression, subject to reasonable content- and
			 viewpoint-neutral standards and restrictions;
				(9)failing to permit
			 an employee to engage in religious expression with fellow employees, to the
			 same extent that they may engage in comparable nonreligious private expression,
			 subject to reasonable and content-neutral standards and restrictions;
				(10)failing to permit
			 an employee to engage in religious expression directed at fellow employees, and
			 may even attempt to persuade fellow employees of the correctness of their
			 religious views, to the same extent as those employees may engage in comparable
			 speech not involving religion;
				(11)inhibiting an
			 employee from urging a colleague to participate or not to participate in
			 religious activities to the same extent that, consistent with concerns of
			 workplace efficiency, they may urge their colleagues to engage in or refrain
			 from other personal endeavors, except that the employee must refrain from such
			 expression when a fellow employee asks that it stop or otherwise demonstrates
			 that it is unwelcome;
				(12)failing to
			 prohibit expression that is part of a larger pattern of verbal attacks on
			 fellow employees (or a specific employee) not sharing the faith of the
			 speaker;
				(13)preventing an
			 employee from—
					(A)wearing personal
			 religious jewelry absent special circumstances (such as safety concerns) that
			 might require a ban on all similar nonreligious jewelry; or
					(B)displaying
			 religious art and literature in their personal work areas to the same extent
			 that they may display other art and literature, so long as the viewing public
			 would reasonably understand the religious expression to be that of the employee
			 acting in her personal capacity, and not that of the government itself;
					(14)prohibiting an
			 employee from using their private time to discuss religion with willing
			 coworkers in public spaces to the same extent as they may discuss other
			 subjects, so long as the public would reasonably understand the religious
			 expression to be that of the employees acting in their personal
			 capacities;
				(15)discriminating against an employee on the
			 basis of their religion, religious beliefs, or views concerning their religion
			 by promoting, refusing to promote, hiring, refusing to hire, or otherwise
			 favoring or disfavoring, an employee or potential employee because of his or
			 her religion, religious beliefs, or views concerning religion, or by explicitly
			 or implicitly, insisting that the employee participate in religious activities
			 as a condition of continued employment, promotion, salary increases, preferred
			 job assignments, or any other incidents of employment or insisting that an
			 employee refrain from participating in religious activities outside the
			 workplace except pursuant to otherwise legal, neutral restrictions that apply
			 to employees' off-duty conduct and expression in general (such as restrictions
			 on political activities prohibited by the Hatch Act);
				(16)prohibiting a supervisor's religious
			 expression where it is not coercive and is understood to be his or her personal
			 view, in the same way and to the same extent as other constitutionally valued
			 speech;
				(17)permitting a hostile environment, or
			 religious harassment, in the form of religiously discriminatory intimidation,
			 or pervasive or severe religious ridicule or insult, whether by supervisors or
			 fellow workers, as determined by its frequency or repetitiveness, and
			 severity;
				(18)failing to
			 accommodate an employee’s exercise of their religion unless such accommodation
			 would impose an undue hardship on the conduct of the agency's operations, based
			 on real rather than speculative or hypothetical cost and without disfavoring
			 other, nonreligious accommodations; and
				(19)in those cases where an agency's work rule
			 imposes a substantial burden on a particular employee's exercise of religion,
			 failing to grant the employee an exemption from that rule, absent a compelling
			 interest in denying the exemption and where there is no less restrictive means
			 of furthering that interest.
				(c)Rule of
			 constructionNothing in this section shall be construed to create
			 any new right, benefit, or trust responsibility, substantive or procedural,
			 enforceable at law or equity by a party against the United States, its
			 agencies, its officers, or any person.
			14.Effective
			 dateThis Act shall take
			 effect 30 days after the date of the enactment of this Act, except as provided
			 in the amendment made by section 12(a)(2).
		
	
		
			Passed the House of
			 Representatives March 14, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
